Exhibit 24 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that each person whose signature appears below constitutes and appoints Richard N. Marshall and Robert M. Kerrigan, III, or either of them, acting individually or together, as such person's true and lawful attorney(s)-in-fact and agent(s), with full power of substitution and revocation, to act in any capacity for such person and in such person's name, place and stead in any and all capacities, to sign the Annual Report on Form 10-K for the year ended December 31, 2010 of Panhandle Eastern Pipe Line Company LP, a Delaware limited partnership, and any amendments thereto, and to file the same with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission and the New York Stock Exchange. Dated:February 25, 2010 /s/ George L. Lindemann /s/ Eric D. Herschmann George L. Lindemann Eric D. Herschmann /s/ David Brodsky /s/ Herbert H. Jacobi David Brodsky Herbert H. Jacobi /s/ Frank W. Denius /s/ Thomas N. McCarter, III Frank W. Denius Thomas N. McCarter, III /s/ Kurt A. Gitter, M.D. /s/ George Rountree, III Kurt A. Gitter, M.D. George Rountree, III /s/ Allan D. Scherer Allan D. Scherer
